Citation Nr: 1730211	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility in February 2016 is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2011, the Veteran withdrew his request for a Board hearing.

In April 2015 the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran asserts that he was infected with Hepatitis C during service.  His reported risk factors have included sharing razors and toothbrushes, tattoos, inoculations with air guns, multiple sexual partners, and exposure to contaminated blood and/or fluids.  

In April 2015, the Board remanded the claim to obtain a VA examination and medical opinion regarding the etiology of his Hepatitis C.  A VA examination was conducted in August 2016.  The examiner opined that it was less likely than not that that Hepatitis C was related to military service.  The VA examiner noted that Hepatitis C was diagnosed after service, that there was no evidence of Hepatitis during service, that the Veteran worked as an armament maintenance apprentice and was not likely exposed to contaminated blood products or fluids, that there was no evidence of tattoos during service, and that he had a negative separation examination.  The Board notes that the Hepatitis C virus was not discovered until 1989; therefore, it was impossible for the virus to have been shown during the Veteran's military service.  Rather, the dispositive question is whether the Veteran was infected with the virus during service.  The VA examiner also did not address all of the Veteran's reported risk factors, including his more recent statements that he received inoculations with air guns.  For these reasons, the Board finds that a remand is necessary for a supplemental VA medical opinion.

Regarding hypertension, the Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD.  In April 2015, the Board remanded the claim to obtain a VA examination and medical opinion regarding the nature and etiology of his hypertension.  A VA examination was conducted in August 2016.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated his PTSD.  The VA examiner stated that there was "no evidence that essential hypertension is caused by, or aggravated by PTSD."  In April 2015, the Veteran's former representative submitted information from VA's website noting that veterans with PTSD have demonstrated problems with cardiovascular disease and that susceptible people with hypertension react to some of the disease-related environmental factors, such as stress.  In addition, he submitted a copy of VA/DoD Clinical Practice Guideline for Management of PTSD, which notes that PTSD has been linked to malignant hypertension.  Based on the foregoing, the Board finds that a remand is necessary for a supplemental medical VA opinion that addresses this evidence.  

Furthermore, the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  In other words, resolution of the above issues may impact the TDIU claim.  As such, action regarding entitlement to a TDIU is deferred.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the August 2016 VA examiner, if possible, for a clarifying opinion as to the nature and etiology of the Veteran's Hepatitis C.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has reported the following risk factors for Hepatitis C:  sharing razors and toothbrushes, tattoos, inoculations with air guns, multiple sexual partners, and exposure to contaminated blood and/or fluids.  

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported risk factors, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran was infected with Hepatitis C during his military service.  The examiner should address each of the Veteran's reported risk factors, including inoculations with air guns.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the August 2016 VA examiner, if possible, for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD.  

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to, caused by, or aggravated by his service-connected PTSD.  The examiner should address the information submitted by the Veteran's former representative in April 2015, which indicates a possible link between hypertension and PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, including addressing the issue of the Veteran's entitlement to a TDIU.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




